Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed on 09/09/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,4-11,15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groves et al. (2011/0176907).
Regarding Claim 1
Groves discloses a bearing assembly support, comprising a body (110, 230,104), the body (110, 230,104) defining: a thrust surface (230) for contacting an end of a bearing assembly (200) (Groves, Figures 1 and 2); an aperture (defined by surface 
Regarding Claim 4
Groves discloses the system as rejected in Claim 1 above. Groves further discloses that the or each passageway (295) is defined by a cut away section, the cut away section forms an extension of the aperture (defined by surface (112)) (Groves, Figures 1 and 2).
Regarding Claim 5
Groves discloses the system as rejected in Claim 1 above. Groves further discloses that the or each passageway (295) extends generally radially outwards from the aperture (defined by surface (112)) (Groves, Figures 1 and 2).
Regarding Claim 6
Groves discloses the system as rejected in Claim 1 above. Groves further discloses that at least a portion of the or each passageway (295) extends radially outboard of the thrust surface (230) (Groves,
Figures 1 and 2).
Regarding Claim 7
Groves discloses the system as rejected in Claim 1 above. Groves further discloses that the body (110,104) is a housing (110,104), the body (110, 104) comprising a bore for receipt of the bearing assembly (200) and wherein the thrust surface (230) defines an internal end of the bore (Groves, Figures 1 and 2).
Regarding Claim 8
Groves discloses the system as rejected in Claims 1 and 7 above a bearing assembly support comprising a body (104, 110) comprising a bore for receipt of the bearing assembly (200), wherein the bore is a stepped bore extending through the body (104, 110), the stepped bore comprising: a first bore section (A, annotated portion of Figure 1 of Groves below) for receipt of a shaft (140); a second bore section (defined by (112)) of different diameter to the first bore section (A) for receipt of the bearing assembly (200) arranged to support the shaft (140); and a shoulder between the first and second bore sections which defines an internal end of the second bore section (defined by (112) (Groves, Figure 2), the second bore section (defined by (112) defining the aperture, the shoulder defining the thrust surface (230) (Groves, annotated portion of Figure 1 below and Figure 2).
Regarding Claim 9
Groves discloses the system as rejected in Claim 1 above. Groves further discloses that the body (230) is an end cap for a bearing housing (200) (Groves, Figure 1).
Regarding Claim 10
Groves discloses the system as rejected in Claims 1 and 9 above. Groves further discloses that the body (230) comprises a cylindrical portion for insertion into a bore of the bearing housing (110) (Groves, Figure 1).
Regarding Claim 11
Groves discloses the system as rejected in Claim 1 above. Groves further discloses that the at least one passageway (295) comprises a plurality of passageways (295) defined by the body (230), each passageway (295) extending from a different region of the thrust surface (230), the plurality of passageways (295) being angularly spaced around an axis of the body (230) (Groves, Figures 1 and 2).
Regarding Claim 15
Groves discloses the system as rejected in Claims 1 and 11 above. Groves further discloses that one or more passages connect two or more of the plurality of passageways (295) such that they are in fluid communication (come together as a flow shown by the arrow) (Groves, Figures 1 and 2).
Regarding Claim 16
Groves discloses the system as rejected in Claim 1 above. Groves further discloses that the or each passageway (295) tapers in a radial direction (Groves, Figure 2).
Regarding Claim 17
Groves discloses the system as rejected in Claims 1 and 16 above. Groves further discloses that an angular extent of the or each passageway (295) tapers outwards from a radially inner side of that passageway (295) to a radially outer side of that passageway (295) (Groves, Figure 2).
Regarding Claim 18
Groves discloses the system as rejected in Claims 1 and 16 above. Groves further discloses that an angular extend of the or each passageway (seen on (430)) tapers inwards from a radially inner side of that passageway (seen on (430)) to a radially outer side of that passageway (seen on (430)) (Groves, Figure 4).
Regarding Claim 19
Groves discloses the system as rejected in Claims 1 and 16 above. Groves further discloses that an angular extent of the or each passageway (295) tapers either inwards or outwards from a radially inner side of that passageway (295) to a radially outer side of that passageway (295) (Groves, Figure 2).
Regarding Claim 20
Groves discloses the system as rejected in Claim 1 above. Groves further discloses wherein in section through a plane perpendicular to an axis of the bearing assembly support, the or each passageway (295) is rectangular in shape (Groves, Figures 1 and 2).
Regarding Claim 21
Groves discloses the system as rejected in Claim 1 above. Groves further discloses wherein in section through a plane perpendicular to an axis of the bearing assembly support, the or each passageway (seen on (830)) spirals outwards in a radial direction (Groves, Figure 8).
Regarding Claim 22
Groves discloses the system as rejected in Claim 1 above. Groves further discloses a lubricant drain bore (draining shown with arrow) that connects an outer surface of the bearing assembly support to one of the at least one passageways (295) (Groves, Figures 1 and 2).
Allowable Subject Matter
Claims 23-25,29-32 are allowed.
Claims 12-14,26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/09/2020 have been fully considered but the argument in reference to claim 1 is not persuasive. Groves clearly teaches a bearing assembly thrust support as recited above (see the left portion of numeral 230).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860.  The examiner can normally be reached on Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZELALEM ESHETE/Primary Examiner, Art Unit 3746